Case 2:18-cV-09101-WDK-.]C Document 1-1 Filed 10/23/18 Pagelof 10 Pag§°?'q§`:§`?

 

EXH IT “1 "

 

 

 

‘. Gase 2:18-cV-09101-WDK-.JC Document 1-1 Filed 10/23/18 Page 2 of 10 Page |D #:4
' . ' c

Ret STUDENT LOAN INDEBTEDNESS OF: Dial, Deborah C.

Diamond Bar; CA
ACCOUNT NUMBER (SSN#) -6128

CERTIFICATE OF INDEBTEDNESS

l certify that Department Of Education records show that the
debtor named above is indebted to the United States in the amount
stated below plus additional interest from 7-9-91.

On 10~28-81, 1-8-82, 2-10-82, 5-5-82, 1-5-83, 1-19-83, 2-2-83, 3-
30-83 and 5-4-83, the debtor executed promissory note(s) to
secure loan(s) of $2,000.00 from California State University Los
Angeles, California at 5% interest per annum. The institution (s)
made the loans under Federally funded loan programs authorized
under Title lV-E of The Higher Education Act of 1965, as amended,
20 U.S.C. 1087 aa et. Seq. (34 C.F.R. Part 674). The terms of the
note(s) required repayment beginning 6 months after the student
ceased carrying at least one-half the normal full time academic
workload at an eligible institution.

0n or before 6-30-83 the student ceased carrying at least one
half the normal full time academic workload. The institution (s)
demanded payment according to the terms of the note(s), and the
student defaulted on the obligation. Due to this default, the
institution(s) assigned all rights and title to the Department Of
Education pursuant to U.S.C. 1087 cc (a) (5).

After the holder (s) duly credited all cancellations due and
payments received, the debtor owed the school $1,924.95
principal, and interest in the amount of $483.77. The principal
and interest together with any unpaid late charges and/or
collection costs totaled $2,414.77. Subsequently this loan was
assigned to the Department on 1-28-91.

Since assignment of the loan(s), the Department has received
payments and/or processed cancellations totaling $0.00.
The debtor’s account has been credited as follows:

Late Charges: $0.00
AdministratiVe/Collections Costs: $0.00
IRS Fees/Claims: $0.00
Collection Agency Fees: $0.00
lnterest: $0.00

Principal: $0.00

Case 2:18-cV-09101-WDK-.]C Document 1-1 Filed 10/23/18 Page 3 of 10 Page |D #:5

STUDENT LOAN ACCOUNT NUMBER: -6128 Pg.2

After application of the last payment of $0.00 received on N/A,
the debtor now owes the United States the following:

Principal: $1,924.95
Interest: $516.82
AdministratiVe/Collection Costs: $0.00
Late Charges: $5.05

Total Debt Dtd: 7-9-91 Total Debt Amt:$2,447.82

Pursuant to 28 U.S.C. Section 1746 (2), l certify under the
penalty of perjury that the foregoing is true and correct.

Executed on <:d[bé§y»AQ//@;Zy ame~ ggé{//k ;‘/i@;z£;p;
/ // Title: W/ §£c ,éé?u¢,<,za<,

l Branch/’%-Mv M/:€:ZL
(_) 7 y

 

 

CaS€ 2.18--CV 09.101- --V\/DK JC DOCLll'Tl€nt 1- 1 Filed 10/23/18 Page 4 Of 10 Page |D #. 6

t Pubiio reporting burden for this collection ol inlomation la estimated to average 30 chem per mponaa. india.,.. .g the time
for reviewing mmactlona searching existing data rourcee. gathering and maintalnirq the data needed. and completing and
reviewing the collection of information Send comments regarding this burden eatimda cr any other aspect ot this collection
oi intormation incluan suggestions lor naming this burden. to the U. S. Departmeot of Educao'on lntonnation Management
and Comp|ie`nce Diviaion thington. D C. 20202-4651; and b the OHica el Mwent and Budget, paperwork
Reducticn Pn'.j s1 i840-0091 Washington, 0 C 20503.

Form Approved: 0512§/8|
OMB Number 1840-0091
Approval Explrea: 08/31152

 

Perklns Loan Program
(Formerly National Direct/Dal'ense Student Loan)

Asslgnment. Form

The borrower named below was issued e Perkins Loan or a National Dlreclloen, authorized under Tit|e lV. Part E. oi the Higher Education hot
ot 1965, as amendad. or a National Deienae Student Loan authorized underTit|e ll of the Netional Deienae Education Aot. This loan is nowin-
default despite completion ol due diligence on the part of the institution Tharefore. the institution is assigning all rights and title under such note

or a reemnnt to the United States De artment of Education without reco

 

1.Fu|l institution Name

California State University,

'2_Full Street Address ol institution

 

Los Angeles

rise as rovided under Section 463 a 5 20 U.S.C. 1087cc.

 
 

s. serial Number
0297
6. Enmy Number (ElN)

 

 

 

5 151 State University Drive - Adm. 503 1- 194600134 7C1

3. Clty 4. State 7. Zip Code
Los Angeles California 90032

8. Typed Name of Auth. Oliacial 9. Cenilicatlon Date (MM/DD§'V¥) 0. Signa re of Aulh Ofticlal
Lupe Escareno JAN 2 8 1991 %¢LW

11. Typed Title oTAuth. Ollicla| 12. Telephone Number (Areai§ode) iia’ Altérnaie Contact/M

DOE Coordinator

 

(213) 343-3580

 

Barbara Kersey

 

WARN|NG:

l understand that if l knowingly make a false statemerlor misrepresentation on this lorm in the course of assigning

this defaulted loan to the United States Department of Education, l am subject to a line of up to $10,000 or impriso.r
ment of up to five (5) years or both under privisions civic United States Criminal Code. 18 U.S.C. 1001.

 

SECTION B - BORROWER lNFORM

AT|ON

 

14. Current or Last Known Name (Last, Flrst, Ml)

15. Previous Name(s) (Maiden. Legal Change,

 

 

 

Dial , Deborah C . ` et¢:')Barnes , Deborah' C
16. Social Securi'tVNumber 17. Date ol Birlh (MM/DDNY'} 18. Departure Date (MM/IISN¥)
v6128 -54 06-30-83
19. Current or Last Known Permanenl Address (Number and Slreeti- 22. Telephone Number (Area Code)
n /a
21. State 23. Zip Code

20. City

Diamond Bar

Ca

 

 

24. Previous Address(es) of Borrower (Number and Street)

27. Telephone Number (Area Code)

n/a

 

25. City
L . A .

26..State
` Ca .

 

 

28. Zip Code

 

29. Name.ol Cosigner of L-oan (Last. First, Ml)

n/a

30. Current or Last Known Permanent Address ot Cosigner (Number& Street)

33. Telephone Number (Area Code)

 

 

n/a n/a
31. City 32. State 34. Zip Code
n/a n/a n/a

 

 

ED Form 553 (O4/BB)-Page 1

\

Case i:l$-cv-OQlOl-W[§K-\JC Document 1-1 _Filed 10/23/18 Fage_B of 10. Page |D #:7 %Z

_ y Pnolvllssonv No'rE
' . NATloNAL DlnEcT sTuDENT LoAN PnoanM

` |, DIAL¢ D€bOI`ah , 1 »- '6"23 promise to pay to Ca|ifornia State University,
Los Angeles (hereinafter called the Lending lnstitution) located at Los Angeles, California 90032,
the sum of the amounts that are advanced to me and endorsed in the Schedule of Advances set
forth below together with all attorney’s fees and other costs and charges necessary for the collec-
tion of any amount not paid when due. '

 

SCHEDULE OF ADVANCES

(Do not write in zhi.r nation law fund.r are advanced)

Check No. Amount Datej(?)é_ Signature of 4Maker

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v/‘§’;l?’/??' $ 3’:’5” l /€/§3/3/{ )¢Q(Q¢/M@,¢Q%€g
t/{ grace avi~ //8/$/¢_ i/.,,{,UMM>L d »¢i?a§ 7/
ns §'\<rz@z/ 1 /( a c;€`//@/g/c'XM,/\al,,zge&
m Srir:zzz aarl- §/,¢//Zrz/<l:z</ww< dee
5
6
7
DIAL¢asaoaAH cs --
a tenn nc: 1991990003271 oz-es-sl
9 ssn § elzs rs 1
tenn TYPE: z RATE: ce.ese___'
10
l further understand and agree that:
GENERAL

l. Al| sums advanced under this note are drawn from a fund created under Part E of Tit|e |V of
the Higher Education Act of 1965, hereinafter'called the Act, and are subject to the Act and
the Federal Regulations issued under the Act. The terms of this note must be interpreted in
accordance with the Act and Federal Flegulations, copies of which are to be kept by the
Lending |nstltution.

REPAYMENT ,_.-__ 7
.ll. [1) interest shall accrue from the beginning of the reW@mLshall be at the
ANNuAL PERCENTAGE nATE oF B PERCENT §§ the unpaid balance ex-
cept that no interest shall accrue dur rig ny period descrl ed in paragraph Ill. (3) (A),
(B) and (C).

(2) Except as provided in paragraph l|. (4), l promise to repay the principal and the inter-
est which accrues on it, over a period beginning 6 months after the date l cease to ~be
at least a half-time student at an approved institution of higher education or at a com-
parable approved institution outside the United States, approved for this purpose by the
United States Secretary of Education (hereinafter called the Secretary), and ending, un-
less paragraph l|. (3) or |l|. (3) (deferment) applies, ten years |ater.

l may, however, request that the repayment period start on an earlier date.

1

CaS€ 22 18- --CV 09101- WD_K- JC DOCLll'Tl€nt 1- 1 Filed 10/23/18 Page 6 Of 10 Page |D #2 8

(4)

(5)

comparable to the service performed by Peace Corps oil )TlON agency volunteers, (v)
temporarily totally disabled as established by an affidavit of a qualified physician, (vi)
unable to secure employment because l am providing care required by my spouse who
is so disabled, or (vii) an officer on full-time active duty in the Commissioned Corps of the
U.S. Pub|ic Health Services. (C) for a period not in excess of two years during which time
l am serving in an internship which is required in order that I may receive professional
recognition required to begin my professional practices or service; (D) The Lending lnsti-
tution may, upon my application, defer or reduce any scheduled repayments if, in its opin-
ion, extraordinary circumstances, such as prolonged illness or unemployment prevent me
from making such repayments; however, interest will continue to accrue. (E) No repay-
ment of principal or interest will be required until six months after the completion of any
period of deferment under (A), (B), or (C) of this paragraph (F) |f my circumstances
would qualify me for a deferment | must promptly send to the Lending institution the
appropriate deferment form. The Lending institution will review my application for defer-
ment and grant or deny the deferment

CANCELLAT|ON FOR TEACH|NG

l am entitled to have the entire amount of this loan plus the interest thereon cancelled
if l undertake service (A) as a full-time teacher in a public or other non-profit elemen-
tary or secondary school which is in a school district of a local educational agency which
is eligible for funds under Tit|e l of the Elementary and Secondary Educatlon Act of 1965
and which has been designated by the Secretary in accordance with the provisions of
Section 465(a)(2) of the Higher Education Act as a school with a high enrollment of stu-
dents from low-income families, or (B) as a full-time teacher of handicapped children (in-
c|uding mentally retarded, hard of hearing, deaf, speech impaired, visually handicapped
seriously emotionally disturbed, orthopedical|y impaired, children with specific learning
disabilities, or other health impaired children who by reason thereof require special edu-
cation and related services) in a public or other nonprofit elementary or secondary
school system.

This loan will be cancelled at the following rates: 15 percent of the total principal amount
of the loan plus interest on the unpaid balance will be cancelled for the first and second
complete academic years of that teaching service; 20 percent of the total principal amount
plus interest on the unpaid balance for the third and fourth complete academic years of
that teaching service; and 30 percent of the total principal amount plus interest on the
unpaid balance for the fifth complete academic year of that teaching service.

HEAD START CANCELLAT|ON

l am entitled to have the entire amount of this loan plus the interest thereon cancelled
if l undertake service as a full-time staff member in a Heat Start program if (A) that Head
Start program is operated for a period which is comparable to a full school year in the lo-
cality, and (B) my salary is not more than the salary of a comparable employee of the local
educational agency.

Cancellatlon will be at the rate of 15 percent of the total principal amount plus the interest
on the unpaid balance for each complete school year or the equivalent of service in a
Head Start program.

Head Start is a preschool program carried out under Section 222(a)(1) of the Economic
Opportunity Act of 1964.

»Gase'2:18-cv-09101-WDK-.iC Document 1-1 Filed 10/23/18 Page,? of 10 PageiD #:9

l
ASS|GNMENT

This note may be assigned by the Lending institution only (A) to another institution upon
my transfer to that institution if that institution is participating in this program (or, if not
so participating, is eligible to do so and is approved by the Secretary for that purpose) or
(B) to the United States or to an institution approved by the Secretary. The provisions of
this note that relate to the Lending institution shali, where appropriate, relate to a'n
assignee.

The Lending institution may employ a collection agency to collect this loan should it
become delinquent. if this loan becomes delinquent, the Lending institution may assign
this note to a collection agency for collection purposes.

PR|OR LOANS

i hereby certify that l have listed below ali of the Nationai Direct Student Loans (or Na-
tionai Defense Student Loans) l have obtained at other institutions. (lf no prior loans
have been received, state “None.”)

SCHEDULE OF NAT|ONAL DIRECT STUDENT LOANS AND NAT|ONAL DEFENSE STUDENT

LCANS AT OTHER lNSTlTUTlONS

 

 

 

 

 

 

Amount Date lnstitution
1 $ ./5 00 /fl‘:l‘\\[ ;)ZA‘SA WA- 534-97 CO//¢S&
2 $ _
3 $

 

 

 

 

/7/'~'%\-£ L/QC/</€` zclt)_ate 10 f 9719 S/

l UNDEFlSTAND AN AGREE to ali of the terms and conditions of this promisory note.
§Ll\gnature

Permanent Address v , , , v n . ,, /

)~t">% AN@')C[€§ M/,.j)/ (..v _ J_

This note

 

(St treat or dox' Number, Cizy, State and Zip Code)

ENDORSEMENT
is to be executed without security and without endorsement, except that if l am'a minor

and this note would not, under the law of the State in which the Lending institution is iocated, create

a binding

obligation, either security or endorsement may be required. |f l am under age 18 at the

time l sign this note, the following endorsement must be signed by a responsible aduit.

For value

received, l unconditionally guarantee payment of this note, with interest, in accordance

with its terms, and waive demand, protest, or notice of nonpayment or defauit, 'and consent to any
extensions of time of payment or renewals of this note, without notice, and further, have knowledge

` of and waive any defense which may be available to the principal by reason of his or her minority
or marital status. This endorsement shall be limited to the amount of those advances of principa|,
with interest, made to the maker during his or her minority.

Name (Type or Print)

Signature

Permanent Address

 

Date , 1 9

 

(Street or Bax Number, Ci¢y, Slale and Zip Code)

Lending institution should give a copy of this signed note to the borrower at or before the exit interview.

'.Ca

 

 

 

 

e-2:18-c -OQlOl-WDK-J§J Documen_t 1-1 )Filed 10/23/18 Page 8,0f1Q_ Page'iD #:1`0
qn
v PROM|SSORY NOTE
` °“L§T“'EL* NAT|ONAL D|RECT STUDENT LOAN PROGRAM
ti,_DIAL_,__DEBQRAH__C_._, __,.’-_&J_ZB promise to pay to California State University,

 

Los` Ange|es (hereinafter called the Lending lnstitution) located at Los Angeles, California 90032,
the sum of the amounts that are advanced to me and endorsed in the Schedule of Advances set
forth below together with all attorney’s fees and other costs and charges necessary for the collec-
tion of any amount not paid when due.

 

 

 

 

 

 

 

 

 

 

 

 

ma ,,,,,Sw‘i,-i!'Z,°,l,’,-,LE,,Z,,F,,£,-'?,?£;ZE'252,,,,,,,,_,,1)
Check No. Amount Date Signature of Maker

dig%%wwyi%%dmw%@%@€
\/2 swiss Q@@.<)z> ’7//'¢"/3.5.<M C £lw%
-“3 eZ_,/;,¢//%< /?Z/:z/é/X% X,, .U /U¢/~€//,
J‘* Si)§_o’)/ ?)tm>- é/,zé/rjz,l{ tz¢¢¢w‘/L ("_~ %@¢~V/`
115 §70@7/ /;¢4~ 3%1/?3 '>§,£z M" » AQ'¢S~//
6

7

8

9

10

 

 

 

 

 

 

 

l further understand and agree that:

GENERAL

A|i sums advanced under this note are drawn from a fund created under Part E of Titie lV of
the Higher Education Act of 1965, hereinafter called the Act, and are subject to the Act and
the Federal Regulations issued under the Act. The terms of this note must be interpreted in
accordance with the Act and Federal Regulations, copies of which are to be kept by the
Lending institution.

o

REPA\’MENT
(1) interest shall accrue from the beginning of the repayment period and shall be at the
ANNUAL PERCENTAGE RATE OF FlVE PERCENT (5%)_ on the unpaid balance ex-
cept that no interest shall accrue during any period described in paragraph ii|. (3) (A),
(B) and (C).
{2) Except as provided in paragraph il. (4), l promise to repay the principal and the inter-

est which accrues on it, over a period beginning 6 months after the date i cease to be
at least a half-time student at an approved institution of higher education or at a com-
parable approved institution outside the United States, approved for this purpose by the
United States Secretary of Education (hereinafter called the Secretary), and ending, un-
less paragraph li. (3) or iii. (3) (deferment) applies, ten years iater.

l may, however, request that the repayment period start on an earlier date.

1

CaS.Q 2:18-cv-09101-WDK-.1,C Document 1-1 l_:i|ed 10/23/18 Rage 9 of 10' _Page lD #:11

, 1

(4)

(5)

l .

comparable to the service performed by Peace Corps or ACTiON agency volunteers, (v)
temporarily totally disabled as established by an affidavit of a qualified physician, (vi)
unable to secure employment because l am providing care required by my spouse who
is so disabied, or (vii) an officer on full-time active duty in the Commissioned Corps of the
U.S. Pub|ic Hea|th Services. (C) for a period not in excess of two years during which time
l am serving in an internship which is required in order that l may receive professional
recognition required to begin my professional practices or service. (D) The Lending insti-
tution may, upon my application, defer or reduce any scheduled repayments if, in its opin-
ion, extraordinary circumstances, such as prolonged illness or unemployment, prevent me
from making such repayments; however, interest will continue to accrue. (E) No repay-
ment of principal or interest will be required until six months after the completion of any
period of deferment under (A), (B), or (C) of this paragraph. (F) if my circumstances
would qualify me for a deferment, l must promptly send to the Lending institution the
appropriate deferment form. The Lending institution will review my application for defer-
ment and grant or deny the deferment.

CANCELLAT|ON FOR TEACH|NG

l am entitled to have the entire amount of this loan plus the interest thereon cancelled
if l undertake service (A) as a full-time teacher in a public or other non-profit elemen-
tary or secondary school which is in a school district of a local educational agency which
is eligible for funds under Title | of the Elementary and Secondary Education Act of 1965
and which has been designated by the Secretary in accordance with the provisions of
Section 465(a)(2) of the Higher Education Act as a school with a high enrollment of stu-
dents from low-income families, or (B) as a full-time teacher of handicapped children (in-
cluding mentally retarded, hard of hearing, deaf, speech impaired, visually handicapped,
seriously emotionally disturbed, orthopedicaliy impaired, children with specific learning
disabilities, or other health impaired children who by reason thereof require special edu-
cation and related services) in a public or other nonprofit elementary or secondary
school system.

This loan will be cancelled at the following rates: 15 percent of the total principal amount
of the loan plus interest on the unpaid balance will be cancelled for the first and second
complete academic years of that teaching service; 20 percent of the total principal amount
plus interest on the unpaid balance for the third and fourth complete academic years of
that teaching service; and 30 percent of the total principal amount plus interest on the
unpaid balance for the fifth complete academic year of that teaching service.

HEAD STAF|T CANCELLAT|ON

l am entitled to have the entire amount of this loan plus the interest thereon cancelled
if l undertake service as a full-time staff member in a Heat Start program if (A) that Head
Start program is operated for a period which is comparable to a full school year in the lo-
cality, and (B) my salary is not more than the salary of a comparable employee of the local
educational agency.

Cancellation will be at the rate of 15 percent of the total principal amount plus the interest
on the unpaid balance for each complete school year or the equivalent of service in a
Head Start program.

Head Start is a preschooi program carried out under Section 222(a)(1) of the Economic
Opportunity Act of 1964.

-'Cla`se_ 2:18-cv-

09101-WDK-.]__C DOCleent 1-1 Filed 10/23/18 Page 10 0110 PaQe |D #212
l l l f _ . '

ASS|GNMENT

This note may be assigned by the Lending institution only (A) to another institution upon
my transfer to that institution if that institution is participating in this program (or, if not
so participating, is eligible to do so and is approved by the Secretary for that purpose) or
(B) to the United States or to an institution approved by the Secretary. The provisions of
this note that relate to the Lending institution shali, where appropriate, relate to an
assignee.

The Lending institution may employ a collection agency to collect this loan should lt
become delinquent. if this loan becomes delinquent, the Lending institution may assign
this note to a collection agency for collection purposes.

PHlOR LOANS

l hereby certify that l have listed below ali of the Nationai Direct Student Loans (or Na-
tionai Defense Student Loans) l have obtained at other institutions (lf no prior loans
have been received, state “None.”)

SCHEDULE OF NAT|ONAL DlRECT STUDENT LOANS AND NAT|ONAL DEFENSE STUDENT

LOANS AT OTHER lNST|TUTlONS

 

Amount Date institution

 

1 $ licer 999 /W/l/F~ !QQ)'L

 

2 $

 

 

 

3 $

 

 

 

 

l UNDERSTAND AND AGREE to all of the terms and conditions of this promisory note.

Signature__;>/W/~/¢[\ /D j ,LQC¢QK-/ *JDate` //'F 718 3 19 3

Permanent Address - -.v t.,. ._.,._ ,,,.,

 

j'o§ A`/l/j~£é’g M , d _/

This note

/ (Slreet or Box Number, City, Slate and Zip Code)

ENDORSEMENT
is to be executed without security and without endorsement, except that if l am a minor

and this note would not, under the law of the State in which the Lending institution is iocated, create
a binding obligation, either security or endorsement may be required. if l am under age 18 at the
time l sign this note, the following endorsement must be signed by a responsible aduit.

For value

received, l unconditionally guarantee payment of this note, with interest, in accordance

with its terms, and waive demand, protest, or notice of nonpayment or default, and consent to any
extensions of time of payment or renewals of this note, without notice, and further, have knowledge
of and waive any defense which may be available to the principal by reason of his or her minority
or marital status. This endorsement shall be limited to the amount of those advances of principal,
with interest, made to the maker during his or her minority.l

Name (Type or Print)

Signature

Permanent Address

 

Date , 19

 

(Slreet or Box Number, Cily, State and Zip Code)

Lending institution should give a copy of this signed note to the borrower at or before the exit interview.

5

